318 S.W.3d 787 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
James A. SMITH, Defendant/Appellant.
No. ED 93438.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Brocca L. Smith, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
James A. Smith appeals from the trial court's judgment entered upon a jury verdict convicting him of possession of a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;[1]*788 State v. Washington, 260 S.W.3d 875, 879 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.